Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 2/23/2021.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Objections
3.  Claim 19 is objected to because of the following informalities: limitation “…the API request that the API request is that the API request is…” (lines 2-3) needs to be rewritten.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.  Claims 2 and 9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the requestor (line 2 of claim 2; lines 2-3 of claim 9).  Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.  Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18 and 19 disclose the same limitations.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen U.S Patent No. 9,781,053.
As to claim 1, Allen teaches a method comprising: 
determining (…the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 15-18 column 4), by a device (…a point of presence on the network…, lines 64-65 column 3), that an application programming interface (API) request to access a service (request 104, Fig. 1 and associated specification;...the customer may submit a processing request using appropriately configured API calls…, lines 19-21 column  2) is able to be fulfilled multiple times without changing a response (…conditionally processing short term idempotent requests at one or more networked locations…, lines 62-63 column 1;… The request 104 may be any stateless or idempotent processing request…, lines 47-49 column 3), the service being available from different data centers (…data centers on the network…, line 8 column 5); 
providing, by the device responsive to the determination, a copy of the API request to the different data centers (…the cancellation manager 114 may replicate the request 104 and transmit the replicated request to various points on the network for processing…, lines 65-67 column 4); and 
communicating, by the device, the response to the API request (…the 15 request being processed by request processor 210 and the result 216 being transmitted to the customer 202…, lines 42-44 column 5), the response being received from one of the different data centers (…the systems of the service provider may process requests asynchronously, such that one or more other requests may be required in order to receive the results of completion of the first request…, lines 40-43 column 4). 
As to claim 2, Allen further teaches receiving, by the device, the API request from the requestor (Customer 102, Fig. 1 and associated specification), wherein the device (Point of Presence, Fig. 1 and associated specification) is intermediary to the requestor of the API request and the plurality of data centers (Data Centers, Fig. 1 and associated specification). 
As to claim 3, Allen further teaches determining, by the device, that the API request is able to be fulfilled multiple times without changing the response based at least on a field in content of the API request (…the request 104, as described above, may be an appropriately configured API call, the 15 API call may contain one or more parameters indicating the system or service which is to process the request. In various embodiments, the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 11-18 column 4). 
As to claim 4, Allen further teaches determining, by the device, that the API request is able to be fulfilled multiple times without changing the response based at least on a name of the API in the API request (…the request 104, as described above, may be an appropriately configured API call, the 15 API call may contain one or more parameters indicating the system or service which is to process the request. In various embodiments, the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 11-18 column 4). 
As to claim 5, Allen further teaches determining, by the device, that the API request is able to be called multiple times without changing a response based at least on comparing the API request to a set of known API requests that are able to be called multiple times without changing the response (…the request 104, as described above, may be an appropriately configured API call, the 15 API call may contain one or more parameters indicating the system or service which is to process the request. In various embodiments, the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 11-18 column 4). 
As to claim 6, Allen further teaches identifying, by the device, the response from one or more responses from the different data centers based at least on the response being received before another response (…Once a request has been removed from the queue 708 the request processor has committed to processing the request 710. The request processor may immediately transmit the 5 cancellation signal 712 to the cancellation manager or some other appropriate system. For example, once the processing request is removed from the queue by the request processor, the request processor may read the location of the cancellation token from the metadata associated with the processing request, and transmit the cancellation signal directly to the cancellation token. Returning to FIG. 7, once the cancellation signal has been transmitted 712, the request 10 processor may complete processing of the request and return the result 714…, line 62 column 11 to line 7 column 12). 
As to claim 7, Allen further teaches identifying, by the device, the response from the one or more responses based at least on the response being successful (…Once a request has been removed from the queue 708 the request processor has committed to processing the request 710. The request processor may immediately transmit the 5 cancellation signal 712 to the cancellation manager or some other appropriate system. For example, once the processing request is removed from the queue by the request processor, the request processor may read the location of the cancellation token from the metadata associated with the processing request, and transmit the cancellation signal directly to the cancellation token. Returning to FIG. 7, once the cancellation signal has been transmitted 712, the request 10 processor may complete processing of the request and return the result 714…, line 62 column 11 to line 7 column 12). 
As to claims 8-14, note the discussions of claims 1-7 above, respectively. 
As to claim 15, Allen teaches a system comprising: 
one or more processors (…executed by a processor…, line 45 column 13), coupled to memory (…random access memory, read only memory, etc…, line 44 column 13) and configured to: 
determine (…the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 15-18 column 4) that an application programming interface (API) request to access a service (request 104, Fig. 1 and associated specification;...the customer may submit a processing request using appropriately configured API calls…, lines 19-21 column  2) provided via different data centers (…data centers on the network…, line 8 column 5) is unable to be fulfilled multiple times without changing a response (…conditionally processing short term idempotent requests at one or more networked locations…, lines 62-63 column 1;… The request 104 may be any stateless or idempotent processing request…, lines 47-49 column 3); 
communicate a second replicate API request to a second data center of the different data centers responsive to a timeout period for which to receive a response expiring for a first replicate API request communicated to a first data center of the different data centers (…During this timeout period the request 104 may be removed from the queue by the request processor 108 and processed. If the request is processed during the timeout period the result of the request may be returned to the customer 102 and the cancellation manager may unregister the request so no further processing is completed for the request 104. However if the request is not 15 processed during the timeout period the cancellation manager 114 may perform one or more actions to facilitate processing of the request. For example the cancellation manager 114 may replicate the request 104 and transmit the replicated request to various points on the network for processing…, lines 56-67 column 4); and 
communicate, responsive to the API request, the response being received from the second data center to the second replicate API request (…the 15 request being processed by request processor 210 and the result 216 being transmitted to the customer 202…, lines 42-44 column 5) to a requestor (Customer 102, Fig. 1 and associated specification) of the API request. 
As to claim 16, Allen further teaches the one or more processors are further configured to communicate, responsive to determining that the API request is unable to be fulfilled multiple times without changing the response, a first replicate API request to the first data center of the plurality of data centers (…Once a replicated processing request is received by the remote cancellation manager, the remote cancellation manager may immediately queue the replicated processing request in the remote request queue and create a remote cancellation token. The remote cancellation manager 15 may also further replicate the processing request and transmit the processing request to one or more other remote cancellation managers. Transmission of the processing requests between local and remote cancellation managers may be done in serial or in parallel. For example, the local cancellation manager may send multiple copies of the processing requests to multiple remote cancellation managers in parallel, e.g. a hub and spoke arrangement of request 20 processors. Once the remote cancellation manager has created the remote cancellation token it may then be associated with the replicated processing request in the remote request queue…, lines 43-58 column 2). 
As to claim 17, Allen further teaches the one or more processors are further configured to select the first data center among the different data centers to which to send the first replicate API request (…Once a replicated processing request is received by the remote cancellation manager, the remote cancellation manager may immediately queue the replicated processing request in the remote request queue and create a remote cancellation token. The remote cancellation manager 15 may also further replicate the processing request and transmit the processing request to one or more other remote cancellation managers. Transmission of the processing requests between local and remote cancellation managers may be done in serial or in parallel. For example, the local cancellation manager may send multiple copies of the processing requests to multiple remote cancellation managers in parallel, e.g. a hub and spoke arrangement of request 20 processors. Once the remote cancellation manager has created the remote cancellation token it may then be associated with the replicated processing request in the remote request queue…, lines 43-58 column 2). 
As to claim 18, Allen further teaches the one or more processors are further configured to determine based at least on a field in the API request that the API request is unable to be fulfilled multiple times without changing the response (…the request 104, as described above, may be an appropriately configured API call, the 15 API call may contain one or more parameters indicating the system or service which is to process the request. In various embodiments, the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 11-18 column 4). 
As to claim 19, Allen further teaches the one or more processors are further configured to determine based at least on a field in the API request that the API request is that the API request is unable to be fulfilled multiple times without changing the response (…the request 104, as described above, may be an appropriately configured API call, the 15 API call may contain one or more parameters indicating the system or service which is to process the request. In various embodiments, the request listener 106 may parse the request and determine a system or service to process the request based at least in part on the parsed request…, lines 11-18 column 4). 
As to claim 20, Allen further teaches each of the different data centers are located in different geographies (…The service provider may operate remote computing resources at a variety of geographic locations connected by a network…, lines 2-4 column 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194